Joseph Smith of Hampton plaint. agt Roger Rose Defendt in an action, of the case for not delivering of Six thousand foote of Merchantable pine boards to the sd Joseph Smith, or his order, at Boston, according to a writeing given under his hand at Exitor bearing date the 15th of april. 1676. by which the sd Joseph Smith is much damnified according to attachmt Datd July 8th 1676. . . . The Jury . . . founde for the Defendt costs of Court, allowed nine Shillings & nine pence the debt not being actionable in this Court.
Execucion issued 15th 7br 1676.